 

Case 1:21-mj-00410-ZMF Document5 Filed 05/10/21 Page 1 of 1

AQ 442 (Rev, 1112) Agrest Warrant

—<—<—————————____.__.,_____.__..__-]

UNITED STATES DISTRICT COURT

 

for the
Ihstrict of Columbia
United States of America
Vv. ) .
) Case: t:27-mj-00410
JOHN MARON NASSIF ) Assigned To : Faruqui, Zia M.
) Assign. Date : 4/29/2021
) Description: COMPLAINT W/ ARREST WARRANT
)
Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(ame of person t9 be arrested) ___ JOHN MARON NASSIF
who is accused of an offense or violation based on the following document filed with the court:

O Indictment O Superseding Indictment T Information © Superseding Information [i Complaint

“ Probation Violation Petition O Supervised Release Violation Petition Violation Notice O) Order of the Court
This offense is briefly described as follows:

18 U.S.C. § 1752(a) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority;

40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.

2021.04.29
14:28:41 -04'00'

Iseuing officer's signature

$e

 

Date: 04/29/2021

City and state: ss Washington, D.C, #ia Ni. Farngm, U.S. Magistrate Judge
Printed name and title

 

Return

This warrant was received on (date) 7.5 Jf O29) Len /, and the person was arrested on (date) U5 / 70. / 2A ia

At feity and state) CH Upuepa Frog DA

Date: O5 /40 / adel? a GS baled

Arresting officer's siznature

 

(SeeceRy ) ARBERT Siena Ayr

Printed name and title

 

 
